United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-4390
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                                Francisco Pec-Son

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                             Submitted: July 6, 2017
                              Filed: July 14, 2017
                                 [Unpublished]
                                 ____________

Before LOKEN, ARNOLD, and MURPHY, Circuit Judges.
                           ____________

PER CURIAM.

       Francisco Pec-Son appeals following imposition of sentence upon his guilty
plea to unlawful use of identification documents and misuse of a social security
number. Counsel has moved to withdraw, and in a brief filed under Anders v.
California, 386 U.S. 738 (1967), argues that the district court1 committed plain
procedural error by failing to explain adequately the reasons for the sentence that the
court imposed on Pec-Son. After careful review, we conclude that no plain
procedural error occurred. See United States v. Chavarria-Ortiz, 828 F.3d 668, 670-
71 (8th Cir. 2016) (if defendant fails to object to adequacy of district court’s
explanation for sentence, this court reviews for plain error); United States v.
Krzyzaniak, 702 F.3d 1082, 1085 (8th Cir. 2013) (explanation is sufficient if record
as a whole demonstrates that court considered relevant factors). Further, having
independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues.

      The judgment is affirmed, and we grant counsel’s motion to withdraw.
                     ______________________________




      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                         -2-